Citation Nr: 1748681	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-29 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).

2. Entitlement to an initial rating in excess of 10 percent for bilateral cataracts associated with diabetes mellitus, type II.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to February 1970.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and May 2011 rating decisions of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2016, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The issue of entitlement to an initial rating in excess of 10 percent for bilateral cataracts associated with diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period on appeal, it was not shown that the Veteran's PTSD caused total social impairment.

2. The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2016). 

2.  The criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claim decided herein, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All service treatment records and private medical treatment records identified by the Veteran have been obtained.  The Board acknowledges that some VA psychological treatment records may be outstanding; however, as discussed below, the Board concludes that any missing records would not show total social impairment of the Veteran (in light of the evidence that is of record showing some social activity), so he would not be prejudiced by the Board deciding his PTSD claim with the evidence currently in the record.  Additionally, the Veteran testified at a hearing before the Board and a transcript of the hearing is of record. 

The Veteran was also provided with several VA examinations, and neither the Veteran, nor his representative, has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In October 2008, the Veteran filed a claim to reopen a previously denied claim for service connection for PTSD.  Service connection was eventually granted by a rating decision in August 2010, with an effective date of August 5, 2010, the date of the VA examination which diagnosed the Veteran with PTSD.  The Veteran was assigned a 70 percent rating for his PTSD (Diagnostic Code 4911).  The Veteran appealed the rating and effective date that was assigned.  The RO later reclassified the claim as PTSD with MDD and continued the 70 percent rating (May 2011 rating decision), and eventually granted an earlier effective date of the date the PTSD claim was received, October 23, 2008 (May 2013 rating decision).  The Veteran asserts that he is entitled to a 100 percent rating for his PTSD with MDD.

The Veteran's PTSD with MDD is currently rated under DC 9411.  Psychiatric disorders, however diagnosed, are rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter which diagnostic code is assigned.  

Under the General Rating Formula for Mental Disorders, a 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a non-exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

Regardless of the Vazquez-Claudio decision, § 4.130 is unambiguous that the symptomatology for a 100 percent PTSD with MDD rating must amount to total occupational and social impairment.  Inclusion of the word "total" distinguishes the 100 percent rating requirements from all of the lesser rating requirements under § 4.130 and requires such a significantly disabling condition that no social relationships could exist.  As such, absent a showing of a total, complete social impairment, a rating of 100 percent for PTSD with MDD is not warranted; even a severe social impairment would not suffice.  Here, the record does not reflect that the Veteran has experienced total social impairment at any time during the appeal period.

At an October 2010 VA examination, the Veteran stated he had limited contact with his friends who were primarily work associates.   The Veteran also reported having a close relationship with his daughter and a limited social network of friends or support system.  The VA examiner concluded that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.  The examiner found that the Veteran had social impairments due to PTSD, manifesting in him having had four marriages and being unable to sustain any long term relationships.  PTSD symptoms caused the Veteran to have poor anger management and substance abuse which contributed to marriage instability and parenting stress.  

At an August 2010 VA examination, the Veteran reported having a particularly close and supportive relationship with his daughter and having few friends, mostly associates on a professional level.  The VA examiner concluded that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.  The examiner found that the Veteran had social impairments due to PTSD, manifesting in him having had four marriages and being unable to sustain any long term relationships.  PTSD symptoms caused the Veteran to have poor anger management and substance abuse which contributed to marriage instability and parenting stress.  

Also of record are VA outpatient treatment records, which showed continuous psychological treatment.  The VA outpatient visits consistently noted the Veteran as having social relationships, including relationships with his last spouse, his mother, his son, his daughter, his daughter-in-law, and a few good work friends.  The relationship with his daughter seemed to decrease in quality around 2011, but, even when he was not in contact with his daughter, he disclosed being close with his son and/or mother.  PTSD symptoms were noted as having impacted his social relationships, but VA providers confirmed multiple times that the Veteran did not have total occupational and social impairment.

The Veteran has also submitted a private psychological evaluation dated December 2016 by B.I., PhD.  B.I., PhD reviewed all VA treatment records through June 2016, which includes records not available currently of record.  After reviewing the records and examining the Veteran in-person, B.I., PhD noted that the Veteran stated he has "always moved around and made new friends and relationships" and spends much of his day on the "Our Time" dating website.  He reported living with his son and previously with his daughter.  He also stated that he largely lived on his own and is not necessarily comfortable living with his kids.  B.I., PhD concluded that the Veteran suffers from "occupational and social impairment with deficiencies in most areas."  Of greatest note was the Veteran's inability to establish and maintain any relationship outside of his children and these relationships appeared often strained and fragile.

The December 2016 evaluation does not raise any new evidence that would warrant a finding that the Veteran demonstrated total social impairment, despite the evaluator having reviewed VA treatment records unavailable to the Board.  As such, B.I., PhD's evaluation also satisfies the Board that it is not necessary to remand the Veteran's claim for an increased rating for PTSD to obtain the VA treatment records not currently in the claims file.  

Also of record are private outpatient treatment records submitted by the Veteran from B.B., PhD, Licensed Psychologist.  B.B., PhD stated in an April 2010 letter that the Veteran's symptoms of PTSD have certainly impacted his relationship with his family, children, and spouses.  B.B., PhD further stated that the Veteran's symptoms cause clinically significant distress and impairment in social areas of functioning.  Such disruption in relationships is not disputed, but again a 70 percent rating suggests an inability to obtain or maintain relationships.

The Veteran also testified in a Board hearing in November 2016 and discussed having a friendship with his son, with whom he lived, despite having many other social challenges.

The Veteran has clearly experienced psychiatric symptomatology as a result of his PTSD.  However, a 100 percent rating requires, in addition to total occupational impairment, total social impairment.  Here, the Veteran has consistently displayed, albeit limited, social functioning as evidenced by his relationships with his family, friends, and social internet hobbies.  Having always displayed some evidence of social competence, the Veteran does not now, nor at any time during the appeal period, have total, meaning complete, social impairment.  Of note, the 70 percent rating that the Veteran is currently assigned contemplates an inability to establish and maintain effective relationships, which is a more appropriate description of the Veteran's social impairment than the term total social impairment.

Accordingly, a rating in excess of 70 percent his PTSD with MDD is denied.

III. TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341 (a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35   (1994).

The Veteran's current total combined rating for service-connected disabilities is 80 percent, as follows: a 70 percent disability rating for PTSD with MDD; a 20 percent disability rating for diabetes mellitus, type II; a 20 percent disability rating for bilateral dry eye syndrome associated with diabetes mellitus, type II; and a 10 percent disability rating for bilateral cataracts associated with diabetes mellitus, type II.  See 38 C.F.R. § 4.25 (2016).  Accordingly, he meets the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a).  The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service connected disabilities. 

The Board finds that the evidence warrants the conclusion that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, and that TDIU is warranted.  The Veteran testified that he was last employed in 2010 for a couple of weeks by Walmart, and before that in 2006 and 2007 by Can-Am Steel.  He had some periods of self-employment in the early 2000s but claims to not have worked since 2010.  

While the RO concluded that the Veteran could work because he had remodeled his house, the Veteran clarified at his Board hearing that this project was only remodeling a small room over his attic in 2013, adding that the project took him two years to complete and he was only able to work on it a couple of hours a day.  As such, the Veteran felt that such a project was in no way indicative of an ability to obtain or maintain substantially gainful employment.

Regarding the Veteran's current unemployability as a result of his service-connected disabilities, the Board finds persuasive the psychiatric/psychological impairment questionnaire the Veteran submitted dated December 2016 by B.I., PhD.  B.I., PhD opined that the Veteran would not be capable of performing gainful employment with the symptoms and limitations stemming from his psychological impairment.  B.I., PhD found the Veteran to be markedly limited in the following abilities: to maintain attention and concentration for extended periods; to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerance; to sustain ordinary routine without supervision; to work in coordination with or proximity to others without being distracted by them; to complete a normal workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods; to interact appropriately with the general public; to accept instructions and respond appropriately to criticism from supervisors; to get along with co-workers or peers without distracting them or exhibiting behavioral extremes; to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness; and to respond appropriately to changes in the work setting.  B.I., PhD also found the Veteran to be moderately limited in the following abilities: to set realistic goals or make plans independently; and to be aware of normal hazards and take appropriate precautions.  The examiner anticipated that the Veteran's impairments would cause him to be absent from work more than three times a month.  

Given the foregoing, it appears that the severity of the Veteran's service-connected PTSD is such that he is unable to secure and follow a substantially gainful occupation.  Based on the record and for the reasons just discussed, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities render him unable to follow a substantially gainful occupation.  Accordingly, affording the Veteran the benefit of all doubt, the Board finds that he cannot secure and follow a substantially gainful occupation due to service-connected disabilities, that the remaining criterion for TDIU are met, and that the appeal is granted.


ORDER

An initial rating in excess of 70 percent for PTSD with MDD is denied. 

TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Here, the Veteran has claimed that his service-connected bilateral cataracts associated with diabetes mellitus, type II, are more severe than indicated by his current 10 percent evaluation.  The Board further notes that the last VA ophthalmologic examination of record was provided in June 2011, more than six years prior to the date of this decision, and the VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  This should be done.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from May 2014 to the present.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral cataracts associated with diabetes mellitus, type II.  

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


